Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 1 of 13




                                        MJ20-253




    Unlawful Possession of a Firearm
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 2 of 13




    Unlawful Possession of a Firearm
        Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 3 of 13




                                                          Unlawful Possession
of a Firearm
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 4 of 13




                         Unlawful Possession of a Firearm


   Leo DICKERSON’s Possession of a Firearm on May 20, 2019
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 5 of 13
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 6 of 13




                                   Miranda




                                          Miranda
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 7 of 13
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 8 of 13
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 9 of 13




 Leo DICKERSON’S Possession of a Firearm on February 14, 2020
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 10 of 13
        Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 11 of 13




                                                              See United States v.
Deshawn West
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 12 of 13




                 Interstate Nexus Examinations
Case 2:20-mj-00253-MAT Document 1 Filed 05/18/20 Page 13 of 13




                                             Digitally signed by ANDRIY
                                             VAVILIN
                                             Date: 2020.05.17 17:58:14
                                             -07'00'
